DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 9: it is not clear what applicant means by a surface of the carbon nanotube array away from the first surface of the panel comprises.
Claims 10-11 are rejected ad being dependent on claim 9.
Furthermore, please note: in the rejection on the merits claim 9 is rejected as best understood by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 15 is/are rejected under 35 U.S.C. 102 as being anticipated by Staple et al. (U.S. 10386241) [hereinafter Staple]
Staple discloses in Fig. 7 a plane source blackbody 704 comprising:
a panel 508 comprising a first surface and a second surface opposite to the first surface; a carbon nanotube array 512 on the first surface of the panel 516, wherein the carbon nanotube array comprises a plurality of carbon nanotubes, the plurality of carbon nanotubes are substantially perpendicular to the first surface of the panel, and the carbon nanotube array has a high emissivity, so the plane source blackbody using the carbon nanotube array as a surface material has a high effective emissivity (entire disclosure).
For claim 2: each of the carbon nanotubes 10 comprises a top end, the top end is far away from the first surface of the panel, and the top end is an open end, Fig. 7.
For claim 3: the first surface of the panel is partially covered by the carbon nanotube array, Fig. 7.
For claim 15: the first surface 516 is a flat surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staple et al. (U.S. 10386241) [hereinafter Staple]
Staple discloses the device as stated above. 
For claim 9: Staple does not explicitly teach microgrooves, however, it is very well known in the art that there is no perfectly smooth surface, any surface has some roughness, thus, some microgrooves.     
Official Notice is taken with respect to claims 9-11, 17-18: Having the particular shapes and cross-sectional shapes of the grooves, absent any criticality, is only considered to be the “optimum”  shapes used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. and because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the microgrooves of the particular shape and cross-section, so as to properly accommodate to the carbon nanotubes, so as to obtain a more precise blackbody.
            Claims 9-11, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morihara et al. (U.S. 20190194020) [hereinafter Morihara].
For claims 1, 2: Morihara discloses a device comprising:
a panel/ substrate 3 comprising a first surface and a second surface opposite to the first surface; a carbon nanotube array 2 on the first surface of the panel 3, wherein the carbon nanotube array comprises a plurality of carbon nanotubes, the plurality of carbon nanotubes are substantially perpendicular to the first surface of the panel, and the carbon nanotube array has a high emissivity, so the plane source blackbody using the carbon nanotube array as a surface material has a high effective emissivity (entire disclosure).
For claims 16, 19: Morihara states in [0008] that nanotubes could be are located within (bottom) the grooves (microgrooves). This would suggest that the panel has some grooves.
For claim 9: Morihara does not explicitly teach microgrooves on the second side, however, it is very well known in the art that there is no perfectly smooth surface, any surface has some roughness, thus, some microgrooves.     
Official Notice is taken with the preamble of the claim 1: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Official Notice is taken with respect to claims 9-11, 17-18: Having the particular shapes and cross-sectional shapes of the grooves, absent any criticality, is only considered to be the “optimum”  shapes used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the length of the area whose temperature is being measured, etc. and because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have the microgrooves of the particular shape and cross-section, so as to properly accommodate to the carbon nanotubes, so as to obtain a more precise blackbody.
           Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staple in view of Webb (U.S. 3461290).
Staple discloses the device as stated above. 
Staple does not explicitly teach the heater, as stated in claim 12.
Webb discloses a blackbody device having a blackbody side14 on a plate 20c and a heater 22 on another side of the substrate/ plate.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a heater on another side of a substrate/ plate, so as to keep the blackbody at the desired controlled temperature, as very well known in the art.
           Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staple in view of Ko et al. (U.S. 20080192797) [hereinafter Ko].
Staple discloses the device as stated above. 
Staple does not explicitly teach the heater, as stated in claim 12.
Ko discloses a blackbody device having a blackbody 12 with a heater 24 attached to an outer side.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a heater on another side of a substrate/ plate, so as to keep the blackbody at the desired controlled temperature, as very well known in the art.

Allowable Subject Matter
Claims 4-8, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazur et al. (U.S. 20160021874) teaches that a component that absorbs wavelengths should be carbon black or another suitable blackbody material [0070].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 16, 2021